



COURT OF APPEAL FOR ONTARIO

CITATION: Endicott v. Ontario (Independent Police Review
    Office),

2014 ONCA 363

DATE: 20140506

DOCKET: C57694

Gillese, Rouleau and Tulloch JJ.A.

BETWEEN

Clare Endicott

Applicant (Respondent)

and

The Office of the Independent Police Review
    Director

Respondent (Appellant)

Heather Mackay, for the appellant

Alexi Wood and Safina Lakhani, for the respondent

Heard: February 12, 2014

On appeal from the order of the Divisional Court (Justices
    Anne M. Molloy, Thomas R. Lederer and Mark L. Edwards), dated May 2, 2013, with
    reasons reported at 2013 ONSC 2046, affirming the order of Justice Frances P.
    Kiteley, dated November 2, 2012, with reasons reported at 2012 ONSC 6250.

Rouleau J.A.:

OVERVIEW

[1]

The issue raised in this case is a narrow one. Is the decision of the
    Independent Police Review Director (Director) not to deal with a complaint
    about the policies of or services provided by a police force or the conduct of
    a police officer the exercise of a statutory power of decision within the
    meaning of the
Judicial Review Procedure Act
, R.S.O. 1990, c. J.1

(
JRPA
),
or is it simply an exercise of
    discretion authorized by that statute and falling outside the definition of a
    statutory power of decision? If the decision is the exercise of a statutory
    power of decision, then s. 10 of the
JRPA
requires the Director, upon
    receipt of a notice of application for judicial review, to file a record of the
    proceedings in which the decision was made. If it is not the exercise of a
    statutory power of decision, the Director need only file materials as a
    respondent to an application.

[2]

A subsidiary issue raised in this appeal is the need for guidance as to
    the content of the record of proceedings in those cases where one is required.

FACTS

[3]

The respondent, Clare Endicott, is in her late 70s and says she suffers
    from a neurodegenerative disorder, possibly Huntingtons disease. In April
    2011, she ordered a helium hood from the United States. The hood is designed
    to assist people in taking their own lives. The respondent says she ordered the
    hood for the eventuality that, in five to ten years, her medical condition
    became unbearable and she wanted to end her life. The respondent never received
    the hood. It seems the United States Federal Bureau of Investigation obtained
    information of her order and contacted the Toronto Police Services (TPS).

[4]

On August 19, 2011, the TPS attended at the respondents Toronto
    residence. The respondent, however, was at her cabin in Muskoka. According to
    the respondent, the TPS officers spoke with two of her neighbours, obtaining
    the phone number of her son and the phone number for her cabin in Muskoka.
Two Ontario Provincial Police (OPP) officers arrived
    at her cabin shortly thereafter, demanding that she accompany them. After a
    stand-off lasting more than an hour, the respondent agreed to leave by
    ambulance to be examined in hospital. The examining doctor found her
    cooperative and without any suicidal intentions.

[5]

In the following weeks, t
he respondent
filed two separate complaints with the Director about the conduct of individual
    officers and policies of the TPS and the OPP. The respondent alleged that the police
    officers violated her liberty and privacy rights in the above two incidents at
    her residence in Toronto and her cabin in Muskoka, respectively.

[6]

In each case (with minor variations in punctuation) the Directors
    letter in response stated as follows:

The [Office of the Independent
    Police Review Director] is aware of your concerns. However, taking all the
    information into consideration, the Director has not identified any breach of
    the
Police Services Act
or its Code of Conduct. Therefore, we have no
    jurisdiction to deal with this matter, and our file is now closed.

[7]

On February 1, 2012, the respondent brought an application for judicial
    review to quash the Directors decision. The Director conceded that his
    decision is subject to judicial review and agreed to produce all relevant
    documents with respect to the complaints in a responding application record.
    However, the Director contended that, because he was exercising a discretionary
    power and not exercising a statutory power of decision as defined in the
JRPA
,
    he was not required to produce a record of proceedings as contemplated by s. 10
    of the
JRPA
.

The decisions below

Divisional Court (single judge)

[8]

As a preliminary matter, the respondent argued that the Director was
    required to file a record pursuant to s. 10 of the
JRPA
. The Director
    resisted and the motion judge concluded that the screening decision of the Director
    pursuant to s. 60 of the
Police Services Act
, R.S.O. 1990, c. P.15
(
PSA
),
    is the exercise of a statutory power of decision and, as a result, ordered
    the Director to produce a record of proceedings.

[9]

The motion judge viewed the
PSA
as conferring on members of the
    public a statutory right to file a complaint and to have that complaint dealt
    with in accordance with ss. 59 and 60 of the
PSA
. The Directors
    decision as to what will happen with such a complaint was, in her view, the
    exercise of a power or duty under ss. 59 and 60. As a result, in deciding not
    to deal with the respondents complaints, the Director was exercising a
    statutory power of decision.

Divisional Court (3 judge panel)

[10]

The
    Director brought a motion to review the motion judges decision before a full
    panel of the Divisional Court. The court unanimously dismissed the motion to
    review and ordered the Director to produce a record of proceedings within 30
    days. The panel, however, expanded on the motion judges order and stipulated
    that the record of proceedings include everything that was before the [Office
    of the Director], whether written, oral or electronic, at the time it made its
    decision.

Leave
    to appeal to the Court of Appeal

[11]

The
    Director then sought leave to appeal from the decision of the Divisional Court.
    On September 25, 2013, a panel of this court granted the Director leave to
    appeal.

ISSUES

[12]

The
    issues raised in this appeal are as follows:

1.  Was
    the Directors decision to screen out the respondents complaints the
    exercise of a statutory power of decision as provided in the
JRPA
?;
    and

2.  If
    the Director was exercising a statutory power of decision and must produce a
    record of proceedings pursuant to s. 10 of the
JRPA
, what is the
    record of proceedings to contain?

ANALYSIS

Relevant Statutory Provisions

[13]

Section
    58 of the
PSA
provides for a process pursuant to which members of the
    public can lodge complaints with the Director about:

(a)

the policies of or services
    provided by a police force; or

(b)

the conduct of a police officer.

[14]

Section
    59 then sets out the duties of the Director upon receipt of a complaint. It
    provides as follows:

(1)

The Independent Police Review Director shall review every complaint made
    to him or her by a member of the public under this Part, and shall determine
    whether the complaint is about the policies of or services provided by a police
    force or about the conduct of a police officer.

(2)

Subject to section 60, the Independent Police Review Director shall
    ensure that every complaint reviewed under subsection (1) is referred or
    retained and dealt with in accordance with section 61.

[15]

The
PSA
also gives the Director broad discretion to decide not to deal
    with a complaint. The Director refers to this as the screening in or screening
    out process. That power is outlined in s. 60 of the
PSA
. The relevant
    parts of that section are as follows:

60.
    (1)  The Independent Police Review Director may, in accordance with
    this section, decide not to deal with a complaint made to him or her by a
    member of the public under this Part.



(4)  The
    Independent Police Review Director may decide not to deal with a complaint made
    by a member of the public if, in his or her opinion, one of the following
    applies:

1. The complaint is frivolous or vexatious or made in bad
    faith.

2. The complaint could be more appropriately dealt with, in
    whole or in part, under another Act or other law.

3. Having
    regard to all the circumstances, dealing with the complaint is not in the
    public interest.



(7)  If the Independent Police Review Director decides
    not to deal with a complaint, other than a complaint described in subsection
    (9), in accordance with this section, he or she shall notify the complainant
    and the chief of police of the police force to which the matter relates in
    writing of the decision, with reasons, and in the case of the chief of police,
    shall also give notice of the substance of the complaint.

[16]

The
    parties agree that the Directors decision pursuant to s. 60 not to deal with a
    complaint is reviewable pursuant to the
JRPA
. The question for this
    court is whether, as the Director argues, his decision pursuant to s. 60 is of
    a discretionary nature amounting to the exercise of a statutory power but not
    satisfying the narrower requirements of a statutory power of decision, or
    whether, on the contrary, his decision pursuant to s. 60 does satisfy the
    latter requirements.

[17]

A
    statutory power of decision is defined in s. 1 of the
JRPA
as follows:

statutory power of decision means a power or right conferred
    by or under a statute to make a decision deciding or prescribing,

(a) the legal rights, powers,
    privileges, immunities, duties or liabilities of any person or party, or

(b) the eligibility of any person or
    party to receive, or to the continuation of, a benefit or licence, whether the
    person or party is legally entitled thereto or not,

and includes the powers of an
    inferior court.

[18]

Pursuant
    to s. 10 of the
JRPA
, if the Directors decision was the exercise of a
    statutory power of decision, he must, upon receipt of a judicial review
    application, file a record of proceedings. Section 10 of the
JRPA
reads as follows:

10.  When notice of an application for judicial review
    of a decision made in the exercise or purported exercise of a statutory power
    of decision has been served on the person making the decision, such person
    shall forthwith file in the court for use on the application the record of the
    proceedings in which the decision was made.

Was the Directors decision the exercise
    of a statutory power of decision?

[19]

The
    respondent maintains that the Directors decision was a decision deciding or
    prescribing her legal rights. This would bring the Directors decision squarely
    within subparagraph (a) of the definition of statutory power of decision in
    the
JRPA
. (The respondent has not advanced any argument under
    subparagraph (b).) Both the motion judge and full panel of the Divisional Court
    agreed. Because the Directors decision was one that affected the respondents
    rights, when the Director was served with a judicial review application, he was,
    in the respondents submission, required to file in the court for use on the
    application the record of the proceedings in which the decision was made.

[20]

The
    Director, however, argues that the Divisional Court erred in its understanding
    of the way in which the complaint process operates pursuant to the
PSA
.
    Central to the Directors argument is his position that the complainant does
    not have a right to have a complaint dealt with in any particular way. In the
    Directors submission, the
PSA
gives him broad statutory discretion to
    screen out complaints. This discretion to screen out complaints, when
    exercised, does not meet the definition of a statutory power of decision. The
    party making the complaint has no legal right that is engaged when the
    screening process is used by the Director. In the Directors submission, the
    decision under appeal runs counter to the established jurisprudence recognizing
    that discretionary decisions by a tribunal as to whether or not a matter should
    be investigated are found not to be the exercise of statutory powers of
    decision.

[21]

The
    Director further submits that because a record of proceedings is not defined in
    the
JRPA
, but is defined in s. 20 of the
Statutory Powers
    Procedure Act
, R.S.O. 1990, c. S.22
(
SPPA
), a record of proceedings should only be required where the
SPPA
applies to a decision. For the
SPPA
to apply to a decision there must
    have been a proceeding as provided in s. 3 of the
SPPA
, namely a
    proceeding where the tribunal is required  to afford to the parties to the
    proceeding an opportunity for a hearing before making a decision. Clearly, the
    Directors decision to screen out the respondents complaints was not a
    proceeding as contemplated by the
SPPA
because no hearing was held,
    nor has it been argued that the Director was under any obligation to afford to
    the respondent or to any other party the opportunity for one. This, in the Directors
    submission, lends further support to his position.

[22]

The
    Director maintains that the Divisional Courts decision would seriously impair
    his ability to screen out complaints as intended by the
PSA
. If
    decisions to screen out complaints are held to be the exercise of a statutory
    power of decision affecting a complainants rights, then, the Director argues, such
    decisions will be impressed with additional fairness requirements including the
    requirement to give notice to the complainant and to give the complainant the
    opportunity to make submissions. This would result in the process being bogged
    down in unnecessary process and procedure, thereby defeating the intention of
    the legislature that the complaint process set up under the
PSA
strike
    an appropriate balance between the right of a complainant to fairly bring
    forward a complaint and have it investigated and dealt with properly, while at
    the same time allowing the Director broad discretion to screen out complaints
    that are without foundation or that, for other reasons outlined in s. 60, ought
    not to be pursued.

[23]

I
    would not give effect to the Directors submissions. In my view, the Divisional
    Court correctly interpreted the statutory complaint scheme created by the
PSA
.
    As I will explain, a proper reading of the relevant statutory provisions makes
    it clear that a person who lodges a complaint has the right to have that
    complaint pursued unless a decision is taken by the Director pursuant to the
PSA
that the complaint should be screened out. The complainants right to have the
    complaint pursued is thereby ended; in other words, the complainants legal
    right is thereby decided.

[24]

I
    turn now to the statutory provisions of the
PSA
. As repeatedly
    affirmed by the Supreme Court of Canada, the modern principle of statutory
    interpretation is that the words of an Act are to be read in their entire
    context and in their grammatical and ordinary sense harmoniously with the
    scheme of the Act, the object of the Act, and the intention of Parliament:
Re
    Rizzo and Rizzo Shoes Ltd.
, [1998] 1 S.C.R. 27, at para. 21 (quoting Elmer
    Driedger,
Construction of Statutes
, 2d ed.

(Toronto:
    Butterworths, 1983)).

[25]

It
    is immediately apparent that the statutory provisions of the
PSA
establishing
    the complaints procedure and assigning to the Director his role are quite different
    from the complaint procedures set out in other statutes cited by the Director
    as being comparable. The Director has, for example, referred the court to s.
    75(1) of the
Health Professions Procedural Code
(
HPPC
), being
    Schedule 2 to the
Regulated Health Professions Act, 1991
, S.O. 1991,
    c. 18. The complaint procedure established by s. 75(1) was interpreted in
Batacharya
    v. The College of Midwives of Ontario
, 2012 ONSC 1072, and the court determined
    in that case that a decision by the colleges registrar not to pursue a
    complaint did not constitute the exercise of a statutory power of decision. The
    statutory provision in the
HPPC
, however, does not require the
    registrar to proceed with a complaint. To the contrary, a decision has to be made
    for the complaint to be pursued. The wording of s. 75(1) is that [t]he Registrar
may
appoint one or more investigators to determine whether a member
    has committed an act of professional misconduct  (emphasis added). The
    discretion is exercised to allow a complaint to be pursued.

[26]

By
    contrast, s. 59(1) of the
PSA
provides that the Director 
shall
review every complaint  and
shall
determine whether the complaint is
    about the policies of or services provided by a police force or about the
    conduct of a police officer (emphasis added). The complainant is therefore
    assured by statute, that unless the director decides otherwise, the complaint will
    be pursued. A determination will first be made as to whether the complaint is
    about a policy or service of the police force or about the conduct of a police
    officer. Section 59(2) then provides that [s]ubject to section 60, the
    Independent Police Review Director
shall
ensure that every complaint
    reviewed under subsection (1) is referred or retained and dealt with in
    accordance with section 61 (emphasis added). Section 61 of the
PSA
directs
    how various complaints are to be dealt with on the merits.

[27]

The
    use of shall in these provisions, as a matter of both grammatical and
    ordinary sense and of established legislative usage, imposes statutory
    obligations on the Director, upon receipt of a complaint from a member of the
    public, to pursue the complaint. The Director must deal with the complaint in
    accordance with the provisions of the
PSA
. His discretion to screen
    out certain complaints is circumscribed and requires a decision. Section 60
    provides that the director may  decide not to deal with a complaint. Absent
    a decision by the Director, the complaint must be dealt with in accordance with
    the terms of the
PSA
. The statute gives the complainant that right.
    Unlike other statutes such as the
HPPC
, the Directors discretion is
    not in deciding whether he will deal with a complaint. Rather, his discretion is
    deciding whether to stop a complaint from proceeding in accordance with the process
    established by the
PSA
. In fact, all complaints, even those that are
    susceptible to being screened out pursuant to s. 60 are, absent a decision by
    the Director to screen them out, dealt with and investigated. The
PSA
states
    only that he may decide not to deal with a complaint that falls within one of
    the categories listed in s. 60. Therefore, absent intervention, s. 59 ensures
    that the complaint will be pursued and investigated in accordance with the process
    set out in s. 61.

[28]

My
    conclusion that the Directors decision to screen out the respondents
    complaints is the exercise of a statutory power of decision does not, as the Director
    suggests, mean that the
SPPA
applies to that decision or that
    additional fairness requirements are imposed on the Director in carrying out
    his screening out function. The respondents right to have the complaint dealt
    with in accordance with the
PSA
comes with the limits to that right
    imposed by the
PSA
. It is beyond the scope of this appeal to define
    what limits or procedural requirements may be imposed by the
PSA
on a
    directors discretion to screen out a complaint. Suffice it to say that the
PSA
does not contemplate the need for a hearing or notice, nor does it impose any
    specific procedural requirement. The
PSA
gives the Director broad
    discretion to screen out complaints and to do so before any investigation as
    provided in s. 61 is undertaken. No hearing or proceeding is contemplated at
    the weeding out stage. The
SPPA
, therefore, has no application and the
    concerns raised by the Director that the complaints process will be bogged down
    with procedural requirements is without foundation.

[29]

My
    conclusion that the complainant has a right to have the complaint proceed in
    accordance with the
PSA
does not mean that the complainant has an
    unqualified right to have the complaint proceed to the investigation stage. It
    is presumed that the complaint will proceed to investigation but that
    presumption is qualified. The legislature has given the Director broad
    discretion in s. 60 to screen out complaints without an investigation being
    undertaken.

[30]

The
    Directors broad power to screen out complaints provides the balance in the
    complaint procedure that former Chief Justice of the Superior Court of Justice,
    the Honourable Patrick LeSage, considered necessary. The changes to the police
    complaints system that are now the subject of this appeal had their genesis in
    the report authored by Mr. LeSage:
Report on the Police Complaints System
    in Ontario
by Patrick J. LeSage (Toronto: Ministry of the Attorney General
    of Ontario, 2005). Therein, he expressed the view that access to the complaint
    process should be made easier for those with legitimate complaints about the
    police but also recognized that increasing access to the complaints system
    could tax the systems resources. As he explained, at p. 64:

Removing the current systemic barriers to the reception of
    complaints needs to be balanced by conferring greater discretion on the
    recipient of complaints to determine whether a complaint should be pursued.
    There will be cases where the evidence to support a complaint is so tenuous
    that resources should not be expended to pursue them. Also, there will be cases
    where the complaint is really not one that is suitable for the complaints
    system to resolve. For example, a dispute as to whether a traffic ticket has
    been wrongly issued is a matter for the courts. While the current system allows
    a chief of polices decisions to not pursue a complaint to be reviewable by
    OCCOPS, such a review is time intensive and inimical to the efficient
    resolution of complaints.

Facilitating access should mean
    the reception of all complaints, but it also requires that judicious screening
    of complaints be made as early as possible to protect the integrity of the
    system.

[31]

Before
    turning to the second issue, I will respond to the Directors submission that
    the decision in
Jacko v. Ontario (Chief Coroner)
(2008), 306 D.L.R. (4th)
    126 (Div. Ct.), lends strong support to his position that the exercise of his discretion
    to screen out a complaint is not the exercise of a statutory power of decision.

[32]

In
Jacko
, the
Jacko

family
    asked the coroner to conduct an inquest into the death of their son. When the
    coroner declined to do so, the family applied for judicial review and sought to
    have the coroner produce a record of proceedings. Thus, the Divisional Court
    was faced with the question whether the coroners decision not to proceed with
    an inquest was the exercise of a statutory power of decision within the meaning
    of s. 10 of the
JRPA
. Although arising in the context of different
    legislation, namely, the
Coroners Act
,
R.S.O. 1990, c. C.37, the question before the court in
Jacko
was the
    same question posed in the present case.

[33]

Section
    20 of the
Coroners Act
lists a number of considerations that the
    coroner is to take into account when making a determination whether an inquest is
    necessary or unnecessary. If the coroner decides that an inquest is
    unnecessary, certain relatives of the deceased are empowered by s. 26 of the
Coroners
    Act
to ask for a review of that decision. The section affords them the
    opportunity to state the reasons for their request either personally, by an
    agent or in writing. The coroner is then to advise the person in writing of his
    or her decision and, where the decision is not to hold an inquest, reasons for
    the decision are to be provided in writing. The relative is also provided with
    the right to request that the chief coroner review the coroners decision. The
    s
ection further
provides for a
    similar process allowing the relative to submit reasons for requesting the
    inquest to the chief coroner for purposes of the chief coroners review and states
    that the decision of the chief coroner is final.

[34]

The
    Divisional Court in
Jacko
found that the coroners decision whether or
    not to hold an inquest was based purely on the public interest and not on any
    rights of the deceaseds family. The coroners decision, therefore, was not
    the exercise of a statutory power of decision.

[35]

In
    my view,
Jacko
can be distinguished. The statutory scheme established
    by the
Coroners Act
is significantly different from the scheme set up
    under the
PSA
. Section 59 of the
PSA
imposes a statutory
    obligation on the Director to deal with a complaint as provided in s. 61 unless
    the Director determines that the complaint falls within the criteria set out in
    s. 60 and he decides not to deal with the complaint. A complainant under the
PSA
therefore has a right to have the complaint dealt with in accordance with s. 61
    unless those two conditions are met.

[36]

By
    contrast, there is no default requirement under the
Coroners Act
that,
    absent a screening out decision, a relatives request under s. 26 is to result
    in an inquest or further investigation of the case. The relatives request is
    to have the coroner reconsider a decision already made not to hold an inquest.
    That case does not, in my view, assist the Director.

What is to be included in the record of
    proceedings?

[37]

The
JRPA
does not contain any provision setting out what is to be included
    in the record of proceedings. The
SPPA
by contrast does set out what
    is to be included in a record of proceeding where that Act applies. Section 20 of
    the
SPPA
provides as follows:

20. A tribunal shall compile a record of any proceeding in
    which a hearing has been held which shall include,

(a) any application, complaint,
    reference or other document, if any, by which the proceeding was commenced;

(b) the notice of any hearing;

(c) any interlocutory orders made by
    the tribunal;

(d) all documentary evidence filed
    with the tribunal, subject to any limitation expressly imposed by any other Act
    on the extent to or the purposes for which any such documents may be used in
    evidence in any proceeding;

(e) the transcript, if any, of the
    oral evidence given at the hearing; and

(f) the decision of the tribunal and the reasons therefor,
    where reasons have been given.

[38]

As
    I have explained above, the
SPPA
has no application to the Directors
    decision to weed out a complaint filed under the
PSA
. As s. 20 of the
SPPA
explicitly states, the record of proceeding contemplated under that Act is a
    record of proceeding prepared following a hearing. The screening out decision
    of the Director is fundamentally different and, in my view, little guidance can
    be taken from s. 20 of the
SPPA
in answering the question of what the Director
    is to include in his record of proceedings.

[39]

The
    motion judges order simply provided that the Director was to file a record of
    proceedings without stipulating what the record should contain. The panel of
    the Divisional Court, sitting in review of the motion judges decision,
    substantially expanded the order and required that the record of proceedings include
    everything that was before the [Office of the Director], whether written, oral
    or electronic, at the time it made its decision.

[40]

In
    my view the motion judges order was the appropriate order in the
    circumstances. As I noted earlier, the
JRPA
does not stipulate what is
    to be included in a record of proceedings. It would seem reasonable to conclude
    that, depending on the decision-maker and the type of decision made, the
    contents of such a record will be substantially different. The parties facta
    and oral submissions provided limited assistance on this point. As a result, at
    the conclusion of oral submissions, the parties were asked to provide written
    submissions on what should be included in any record of proceedings.

[41]

The
    position taken by the respondent in these submissions was that the Director should
    be required to file a record of proceedings that includes:

(a)     Ms. Endicotts complaint;

(b)     Internal
    notes or memoranda regarding Ms. Endicotts complaint;

(c)     Copies
    of any audio or oral recordings, including voicemails (in the native format;
    transcripts are not required);

(d)     Copies
    of any relevant communication, including those in electronic format such as
    emails;

(e)     Interview
    notes, with any witnesses (with any information removed as necessary under
    privacy legislation);

(f)      Copies
    of all correspondence between Ms. Endicott and the Director or his office;

(g)     Any
    general policies, memoranda, or notes relevant to the decision of Ms.
    Endicotts complaint (subject to deliberative secrecy); and

(h)     A list of all documents the
    Director has determined need not be produced.

[42]

For
    his part, the Director only addressed what should be included in a record filed
    in response to an application for judicial review. He submitted that such a
    record should include:

(a)

The complaint form and any attachments provided by the complainant;

(b)

The reasons for decision;

(c)

Information from the Directors files that is directly relevant to or
    was part of the screening decision and is not subject to solicitor/client
    privilege, deliberative secrecy or statutory confidentiality; and

(d)

Any evidence relied on in making the screening decision which is
    directly relevant to the issues raised in the application.

[43]

I
    view the extent of the material ordered by the Divisional Court and the list
    proposed by the respondent to be overly broad and unnecessarily detailed. It is
    well settled that the starting point for defining what a record of proceeding
    is to contain when no statutory definition is provided is the decision of Denning
    L.J. in
R
.
v.
    Northumberland Compensation Appeal Tribunal ex parte Shaw
(1951)
, [1952] 1 K.B. 338 (Eng. C.A.), at
    pp. 351-52. There Denning L.J. stated that:

throughout all the cases there is
    one governing rule:
Certiorari
is only available to quash a decision for error of law if the error appears on
    the face of the record. What, then, is the record? It has been said to consist
    of all those documents which are kept by the tribunal for a permanent memorial
    and testimony of their proceedings  I think the record must contain at least
    the document which initiates the proceedings, the pleadings, if any, and the
    adjudication; but not the evidence, nor the reasons, unless the tribunal
    chooses to incorporate them. If the tribunal does state its reasons, and those
    reasons are wrong in law,
certiorari
lies to quash the decision.

[44]

The
    statement was expanded upon by Sharpe J.A., writing for the majority in
Payne
    v. Ontario Human Rights Commission
(2000)
,
    192 D.L.R. (4th) 315, wherein he stated, at para. 161:

An applicant for judicial review has the right to have a full
    and accurate record of what went on before the tribunal put before the court.
    This is an aspect of the superior courts inherent powers of judicial review. A
    superior court may insist upon the production of an adequate record of the
    proceedings before the tribunal being reviewed. As stated by Denning L.J. in

R. v. Medical Appeal Tribunal, Ex parte Gilmore
, [1957] 1 Q.B. 574
    (Eng. C.A.) at 583:

The court has always had power
    to order an inferior tribunal to complete the record  [A] tribunal could defeat
    a writ of certiorari unless the courts could order them to complete or correct
    an imperfect record.  So the courts have the power to give such an order.

[45]

The
    Director has indicated a willingness to file the materials listed in paragraph
    42 above in response to an application for judicial review. With the exception
    of the materials referred to in item (d) of that list, I have assumed that he
    would file similar materials as part of a record of proceedings if we were to
    confirm the divisional courts decision. The materials referred to in item (d)
    only become relevant once the respondent has set out the issues she wishes to
    raise on judicial review. In my view, the materials listed in paragraph 42,
    items (a), (b) and (c), satisfy what is required in a record of proceedings in
    this context. Arguably, the breadth of the materials that could be encompassed
    within item (c) may, in some cases, exceed what is required or be subject to
    interpretation. In light of the Directors apparent willingness to include the
    materials listed in items (a), (b) and (c), in my view nothing more is needed
    in this case than to require that the Director file a record of proceedings so
    constituted. If further direction is required, it can be addressed in the judicial
    review proceedings.

[46]

Defining
    the record in the way proposed by the respondent or as ordered by the
    Divisional Court is in my view unwarranted and can be confusing. The statutory
    power of decision exercised by the Director in this case is clearly at the
    lower end of statutory decision-making in terms of deliberative process, rights
    affected and complexity. As explained by the Director, screening out decisions
    will only infrequently involve consideration of more than the complaint form
    and attachments provided by the complainant. Stipulating that any record filed
    must contain audio or oral recordings, including voicemails suggests that
    there is an obligation on the Director to catalogue and keep records of all
    voicemails that may, at some later point, have to be produced in response to a
    judicial review application challenging a screening out decision. Given the
    nature of the screening out decision contemplated by the
PSA
, requiring
    the production of records of proceedings defined in this way is overly broad
    and, in my view, unhelpful.

[47]

It
    may well be that, depending on the nature of a complaint and the challenge
    brought to the screening out decision made by the Director, a record of proceedings
    in a given case will contain materials that go beyond those listed by the Director,
    as quoted above. It may also become clear in the course of this proceeding or other
    proceedings that the court will be called upon to order the Director to produce
    additional materials. That, however, is for another day and need not be decided
    in the context of this appeal.

CONCLUSION

[48]

For
    these reasons, I would allow the appeal only to the extent of striking
    paragraph three of the Divisional Courts order wherein it stipulated what was
    to be contained in the record of proceedings, and substitute an order that the Director
    file a record of proceedings that complies with these reasons. In all other
    respects, I would dismiss the appeal. The Director does not seek costs and, as
    a result, I would make no order as to costs.

Released: May 6, 2014                                                           
    Paul Rouleau J.A.

(E.E.G.)                                                                        
    I agree E.E. Gillese J.A.

I
    agree M. Tulloch J.A.


